DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1-20 under §112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karim et al. (US 2014/0307766).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karim et al. (US 2014/0307766, hereinafter “Karim”).

Regarding claims 1 and 13, Karim discloses a communication device (104, Fig. 1) comprising:
a nonvolatile memory (memory 124 is non-volatile para. 0018, Fig. 1);
a reception circuit configured to receive data from an external device via an interface (equalizer 134, Fig. 1, para. 0019);
and a control circuit configured to determine an output waveform of the data to be received from the external device by the reception circuit (processor 114 executing search algorithm 164 store in memory 124), wherein the control circuit is configured to:
store information relating to the output waveform into the nonvolatile memory in response to determining of the output waveform of the data from among N (N is a natural number of three or more) types of output waveforms (coarse search process 300, stores best point found in memory 124, para. 0025, coarse search process 300 also steps through 10 points in map 200, corresponding to “output waveforms”, Figs. 2 and 3); and
determine the output waveform of the data from among M or less types of output waveforms in the N types of output waveforms (M < N) (M is a natural number of N - 2 or more) based on the information stored in the nonvolatile memory, when the information is stored in the nonvolatile memory (performing fine search to find optimal point on map 200, based on best point (1 point vs 10 points stepped through in coarse search) found during coarse search 300, para. 0024-0025).

Regarding claims 2 and 14, Karim further discloses the N types of output waveforms are set by one or more coefficients, respectively (Fig. 2 shows map 200 of equalization coefficients, para. 0022); and
the control circuit is configured to select the M or less types of output waveforms based on values of one or more coefficients of the output waveform indicated by the information stored in the nonvolatile memory and values of one or more coefficients of a part or all of the N types of output waveforms (search algorithm 164 locates coefficients for which quality of signal is optimal based on threshold or mathematical calculation, stored in memory 124, para. 0022).

Regarding claims 9 and 17, Karim further discloses wherein when the output waveform determined in a first stage converges to one type, the control circuit is configured to proceed to a second stage, the first stage being a stage in which the control circuit selects the M or less types of output waveforms from among the N types of output waveforms and determines the output waveform of the data from among the selected M or less types of output waveforms, the second stage being a stage in which the control circuit determines an output waveform of the one type as the output waveform of the data (coarse search by walking through 10 points out of the 42 total points in map 200, and performing a fine search for an optimal equalization coefficient based on the determined optimal point from the coarse search, para. 0024-0025).

Allowable Subject Matter
Claims 3-8, 10-12, 15-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/13/2021